It appears that the plaintiff and the defendant, Statia Berk Chetelat, intermarried at Manchester, Connecticut, on July 1, 1929; that following this, said defendant left the plaintiff and while in California contracted a marriage with defendant, Bernard Plaski at San Diego, on June 27, 1932, and that at the time of defendant's said marriage, that subsisting between the plaintiff and defendant Statia Berk Chetelat had not been dissolved or annulled and subsisted in full force and effect.
It is found that the plaintiff following his marriage to defendant, Statia Berk Chetelat, at all times since the same and at the time said defendant married the defendant Plaski, was living at Manchester, Connecticut, and that by reason of correspondence between them the defendant Statia Berk Chetelat knew when she married the defendant Plaski that the plaintiff was still living.
Under such circumstances under the law of California the defendant's, Statia Berk Chetelat, marriage to the defendant, Plaski, was null and void.
Following the marriage of the defendants, the defendant, Statia Berk Chetelat, through the wife of an attorney in California, applied for a decree of divorce in the First Civil Court Ciudad, Juarez, State of Chihuahua, Republic of Mexico, but neither she nor the plaintiff ever had a residence or was ever personally present in Mexico; the only service purported to be made upon the plaintiff in this action (the defendant of the said Mexican proceeding) was an order of notice which called upon him to appear within five days or suffer the granting of a decree against him. The plaintiff here never appeared in said action either by attorney or otherwise and has done no act in recognition of or submission to the jurisdiction of the Mexican court.
Under such circumstances the marriage relations existing between the plaintiff and the defendant, Statia Berk Chetelat, were unaffected by the decree of said Mexican court, purporting *Page 211 
to dissolve the same, entered on or about January 16, 1933.
The following conclusions are reached:
1. That the marriage of the defendant, Statia Berk Chetelat, to the defendant, Bernard Plaski, at San Diego, Cal., on June 27, 1932, is null and void;
2. That the purported decree of the First Civil Court, Ciudad Juarez, State of Chihuahua, Republic of Mexico, made on or about January 16, 1933, did not affect the marriage status of plaintiff and defendant, Statia Berk Chetelat, because said court was without jurisdiction.
3. The marriage entered into between the plaintiff and defendant, Statia Berk Chetelat, at Manchester, Conn., on July 1, 1929, still subsists and the plaintiff and said defendant are legally husband and wife.
   A decree may be entered accordingly.